Citation Nr: 0315296	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
spine.

2.  Entitlement to service connection for residuals of 
removal of a uterine tumor.

3.  Entitlement to service connection for a cardiac disorder 
manifested by palpitations.

4.  Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Denver, 
Colorado, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for scoliosis of the 
thoracolumbosacral spine, residuals of removal of a uterine 
tumor, a cardiac disorder manifested by palpitations, and 
residuals of spinal meningitis.

In December 2000, the Board remanded the case to the RO for 
development of additional evidence.  The RO attempted to 
obtain additional evidence, and has returned the case to the 
Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant available evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  Scoliosis of the veteran's spine was first diagnosed 
during service.

3.  Uterine surgery during service, with removal of a polyp, 
healed without residual pathology.

4.  The veteran had palpitations during service, but no 
cardiac disability was diagnosed.

5.  There is no current diagnosis of any cardiac disability.

6.  An illness during service, diagnosed as probable aseptic 
meningitis, resolved without residual pathology.


CONCLUSIONS OF LAW

1.  Scoliosis of the thoracolumbosacral spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  No disability residual to uterine surgery was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

3.  No cardiac disability was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  No disability residual to meningitis was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran submitted a claim for service connection for 
multiple conditions in September 1994.  The veteran had a VA 
medical examination in December 1994.  That examination, 
however, did not adequately address the conditions relevant 
to several of the claims currently on appeal.

In December 2000, the Board remanded the case to the RO to 
obtain records of post-service medical treatment for the 
claimed disabilities, and to schedule new VA examinations to 
obtain findings and opinions regarding the nature and likely 
etiology of any current disabilities consistent with the 
claims on appeal.  The veteran did not respond to the RO's 
request to identify sources of medical treatment.  The 
veteran did not report for VA medical examinations scheduled 
by the RO.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).

VA has attempted to assist the veteran in obtaining the 
evidence necessary to substantiate her claims.  Additional 
medical evidence is not available without cooperation from 
the veteran.  The Board will rate the claims based on the 
evidence of record.

The veteran has received the notice required by the new law 
and regulations.  VA provided the veteran and her 
representative with the April 1995 rating decision, a June 
1995 statement of the case (SOC), and a January 2003 
supplemental statement of the case (SSOC).  These documents 
together relate the law and regulations that govern the 
veteran's claims.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding her claims.  In a March 2002 letter, the RO 
informed the veteran and her representative of the type of 
evidence needed to support her claims, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

II.  Service Connection Claims

Scoliosis of the Spine

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran asserts that she has scoliosis that was first 
noted during service.  She notes that scoliosis was not found 
when she was examined for entry into service.

No spine abnormality was noted in the reports of a March 1974 
service entrance examination.  In September 1977, x-rays 
showed a slight scoliosis of the upper thoracic spine.  X-
rays taken in August 1982 revealed a marked S-shaped 
scoliosis of the thoracic and lumbar spine.  Examination 
revealed a posture with the right hip higher than the left, 
and the right shoulder lower than the left.  

In May 1984, the veteran was seen for pain in the cervical-
thoracic region.  There was point tenderness and muscle spasm 
at both shoulders.  An examiner found thoracic paraspinal 
strain.  No significant abnormalities were found on cervical 
spine x-rays.

An August 1987 examination revealed 15 degrees of mid-
thoracic dextroscoliosis.  On the veteran's May 1994 service 
retirement examination, the examiner found slight scoliosis 
of the thoracic spine.

On VA examination in December 1994, the veteran reported 
having been diagnosed with scoliosis.  X-rays showed mild 
curvatures of the cervical and thoracic areas of the spine, 
possibly due to the veteran's positioning.  The examiner 
found scoliosis of the thoracolumbosacral spine, with the 
right shoulder appearing lower than the left.  The examiner 
found that the scoliosis did not produce pain, but produced a 
mild limitation of motion.

The veteran was not found to have scoliosis on examination 
for entry into service.  Scoliosis was diagnosed on multiple 
occasions during service, and was again found on VA 
examination soon after separation from service.  Although 
congenital or development defects are not diseases or 
injuries for VA disability purposes, (see 38 C.F.R. 
§ 3.303(c) (2002)), no physician has indicated that the 
veteran's scoliosis is a congenital or developmental defect.  
Based on the initial diagnosis of the condition during 
service, the record supports service connection for the 
veteran's thoracolumbosacral scoliosis.

Uterine Tumor Residuals

The veteran had surgery during service to remove a uterine 
tumor.  She is seeking service connection for residuals of 
that condition.  She asserts that the surgery only partially 
removed the tumor, and that she continues to have leiomyomas 
of the uterus.  She states that physicians have informed her 
that this ongoing condition could negatively affect 
fertility.

No gynecological disorder was noted on the veteran's 
September 1974 service entrance examination.  She was seen 
for irregular vaginal bleeding in 1988.  In 1991, she was 
evaluated for infertility.  In February 1991, a 
hysterosalpingogram showed uterine filling defects, most 
likely representing leiomyomas.  She underwent laparoscopy in 
June 1991.  Endometriosis was noted, and an intrauterine 
polyp was removed.  She gave birth to a child in November 
1992.  A January 1994 gynecological examination was normal.

A December 1994 VA examination did not address the veteran's 
gynecological condition.  

Through the December 2000 remand, the Board attempted to 
obtain a new VA examination and records of any medical 
records addressing the condition of the veteran's uterus 
since service.  As the veteran did not identify medical care 
providers and did not report for examination, no further 
evidence was obtained.

There is no medical evidence regarding the condition of the 
veteran's uterus since service, and no evidence that she 
currently has a disability affecting the uterus.  She gave 
birth to a child after the surgery during service, and there 
is no medical evidence of any ongoing disabling uterine 
abnormality.  As no current disability is shown, service 
connection for residuals of the uterine conditions and 
surgery during service must be denied.

Cardiac Disorder

The veteran is seeking service connection for a disorder 
manifested by heart palpitations.  She reports that this 
condition began during service and has continued since 
service.  She states that she takes Inderal for the 
palpitations.

No cardiovascular disorder was noted on the veteran's 
September 1974 service entrance examination.  In November 
1985, the veteran was seen for a one-month history of 
palpitations.  The examiner found that the palpitations were 
probably due to premature ventricular contractions.  In 
August 1991, she was seen again for evaluation of 
palpitations.  Electrocardiogram showed a normal sinus rhythm 
with occasional premature supraventricular complexes.  
Examination did not reveal evidence of mitral valve prolapse.  
On follow-up in September 1991, the physician found that the 
palpitations were insignificant.  Electrocardiograms 
performed in April 1993 were normal.  In a May 1994 medical 
history, the veteran noted a history of heart palpitations.  
She indicated that she was taking Inderal.  No heart disorder 
was noted on the veteran's May 1994 retirement examination.  

A December 1994 VA examination did not address the veteran's 
cardiovascular condition.  Through the December 2000 remand, 
the Board attempted to obtain a new VA examination and 
records of any medical records addressing the veteran's 
cardiovascular condition since service.  As the veteran did 
not identify medical care providers and did not report for 
examination, no medical evidence of a current cardiovascular 
disorder has been obtained.

The veteran was noted to have palpitations during service, 
but no specific disorder related to the palpitations was 
diagnosed.  There is no medical evidence that the veteran has 
any current cardiovascular disability.  In the absence of a 
current disability related to palpitations, service 
connection is denied.

Spinal Meningitis Residuals

The veteran reports that she was treated in service for an 
illness, manifested by fevers, stiff neck, headaches, and 
elevated liver enzymes, that was diagnosed as probable 
aseptic meningitis.  She states that headaches continued for 
two months after the onset of the disorder.  She is seeking 
service connection for residuals of the illness.

No neurological or spinal disorder was noted on the veteran's 
September 1974 service entrance examination.  The veteran was 
seen in July 1993 for fevers, chills, headaches, body aches, 
and diarrhea, diagnosed as gastroenteritis and an upper 
respiratory infection.  In August 1993, she was seen for 
headaches, cervical myospasm, nausea, and fever.  She was 
noted to have elevated results on liver function tests.  One 
examiner's assessment was a viral syndrome of unknown 
etiology.  In September 1993, the veteran reported ongoing 
symptoms, including arthralgias, stiff neck, and headaches.  
Treating physicians indicated that the symptoms represented 
possible or presumed aseptic meningitis.  In mid-September 
1993, the symptoms were noted to be lessening.

In a May 1994 medical history, the veteran noted that she had 
been treated in August 1993 for probable aseptic meningitis.  
On the veteran's May 1994 retirement examination, no 
neurological disorder was noted, and no spinal disorder was 
noted except for slight scoliosis of the thoracic spine.

A December 1994 VA examination did not address a history of 
meningitis nor any possible residuals.  Despite the Board's 
remand, there is no medical evidence of current residuals of 
meningitis.  In the absence of a current disability, service 
connection must be denied.


ORDER

Entitlement to service connection for scoliosis of the 
thoracolumbosacral spine is granted.

Entitlement to service connection for residuals of removal of 
a uterine tumor is denied.

Entitlement to service connection for a cardiac disorder 
manifested by palpitations is denied.

Entitlement to service connection for residuals of spinal 
meningitis is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

